In our opinion, the Zoning Board of Appeals had no power to disregard or vary the thousand-foot limitation (Matter of Texas Co. v. Sinclair, 279 App, Div. 803, affd. 304 N, Y. 817; Matter of Board of Edue. *563v. Wolf, 10 A D 2d 713). The distance requirement is a specific limitation on the power of the Zoning Board of Appeals in granting a special permit. It is contrary to the intention of the ordinance to permit the Zoning Board of Appeals to free itself from this express restriction on its power. Nolan, P. J., Beldoek, Ughetta, Christ and Pette, JJ., concur.